DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (US Patent No. 5,763,100) in view of Nutbeem et al. (US Patent Application No. 2006/0102304).
Regarding claims 1, 3, 4, 6 and 7, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder having a glass transition temperature below 50°C which reads on Applicant’s claimed range of above 20°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 4.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard is at least 90% repulpable.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in repulpability involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the repulpability of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc. (Quick et al., col. 3, lines 60-67).
Regarding claim 2, Quick et al. teach wherein the binder comprises styrene-acrylate (col. 2, lines 59-66).
Regarding claim 5, Quick et al. teach wherein the paperboard further comprises a printable coating on the second side (col. 3, lines 5-10, col. 4, lines 1-6).
 Regarding claim 8, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 4.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein a heat seal formed between the first side and the second side, when made with a sealing bar at 350°F (177°C)  and 50 psi (345 kPa) for 1.5 seconds, provides adhesion to the extent of 80% or greater fiber tear.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in heat seal involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the heat seal between the first side and the second side in order to provide heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc (Quick et al., col. 3, lines 60-67).
Regarding claim 9, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 4.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard exhibits no fiber tear after being held under 100 psi (689 kPa) pressure at 50°C for 24 hours.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in fiber tear involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the fiber tear of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc (Quick et al., col. 3, lines 60-67).
Regarding claim 10, Quick et al. teach wherein the aqueous coating has a dry weight from 1 to 15 lbs. per 3,000 sq. ft. which reads on Applicant’s claimed range of from 6 to 15 lb/3000 ft2 (col. 3, lines 25-30).
Regarding claim 11, Quick et al. teach wherein the aqueous coating has a dry weight from 1 to 15 lbs. per 3,000 sq. ft. which reads on Applicant’s claimed range of from 8 to 12 lb/3000 ft2 (col. 3, lines 25-30).
Regarding claim 12, Quick et al. teach wherein the aqueous coating is applied in two coats (col. 3, lines 30-51).
Regarding claim 13, Quick et al. teach wherein the substrate comprises solid bleached sulfate (col. 7, lines 25-30).
Regarding claim 14, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 4.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard provides a 2-minute water Cobb test of less than 5 g/m2.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in Cobb test involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the 2-minute water Cobb test of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc (Quick et al., col. 3, lines 60-67).
Regarding claim 15, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 4.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard provides a 30-minute water Cobb test of less than 60 g/m2.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in Cobb test involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the 30-minute water Cobb test of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc (Quick et al., col. 3, lines 60-67).
Regarding claim 16, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 4.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard provides a 30-minute oil Cobb test of less than 1 g/m2.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in Cobb test involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the 30-minute oil Cobb test of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc (Quick et al., col. 3, lines 60-67).
Regarding claim 17, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 4.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard provides a water vapor transmission rate of less than 900 g/m2.  However, Quick et al. teach wherein the coating on the substrate provides limited moisture vapor transmission (col. 3, lines 60-65).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in water vapor transmission rate involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the water vapor transmission rate of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance and limited moisture vapor transmission (Quick et al., col. 3, lines 60-67).
Regarding claim 18, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 4.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a 3M Kit test rating of at least 7.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in 3M Kit test rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the 3M Kit test rating of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc (Quick et al., col. 3, lines 60-67).
Regarding claim 19, Quick et al. teach a paperboard comprising a substrate having a first side and an opposing second side (col. 3, lines 15-25) and a layer applied on the first side as an aqueous coating forming an outer surface for the first side (col. 2, lines 59-66), wherein the aqueous coating comprises a binder having a glass transition temperature below 50°C (col. 2, lines 59-66), wherein the layer is heat sealable (col. 3, lines 60-67).
Quick et al. fail to teach wherein the coating comprises a pigment blend, wherein a ratio of the binder to the pigment blend is at last 1 part binder per part pigment blend, by weight.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder (page 6, paragraph [0084]).
Nutbeem et al. do not disclose wherein a ratio of the binder to the pigment blend is at least 1 part binder per 1 part pigment blend.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of binder to pigment depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend and ratio of binder to pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components and depending on the composition and the type of binder, which may itself incorporate one or more ingredients (Nutbeem et al., page 2, paragraph [0012], page 6, paragraph [0082]).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard has a blocking rating below 4.  However, Quick et al. teach wherein the paperboard has good blocking resistance (col. 5, lines 8-15).  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in blocking rating involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the blocking rating in order to provide good blocking resistance (Quick et al., col. 5, lines 8-15).
Quick et al. and Nutbeem et al. do not disclose wherein the paperboard is at least 95% repulpable.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in repulpability involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the repulpability of Quick et al. in order to provide properties required for the containment of liquids or frozen foods, water resistance, grease resistance, limited moisture vapor transmission and FDA compliance and heat sealability so that the stock can be run on machines that produce packages with heat sealed seams, joints, end closure, etc. (Quick et al., col. 3, lines 60-67).
Regarding claim 20, Quick et al. fail to teach wherein the pigment blend comprises clay and calcium carbonate.  However, Nutbeem et al. teach a paper comprising a substrate having a first side and an opposing second (page 2, paragraph [0012]), a layer applied on the first side as an aqueous coating forming an outer surface for the first side (page 2, paragraph [0012], page 7, paragraphs [0100], [0104], [0105]), wherein the aqueous coating comprises a pigment blend (page 2, paragraphs [0012], page 7, paragraphs [0100], [0104], [0105]) and a binder (page 6, paragraph [0084]), wherein the pigment blend comprises clay and calcium carbonate (page 2, paragraph [0012]), and wherein a ratio of the clay to the calcium carbonate is about 1:1 (page 2, paragraphs [0012], [0014]-[0016], [0018]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the pigment blend of Nutbeem et al. in the coating of Quick et al. in order to provide an improvement to the gloss, opacity, brightness and smoothness of the paper, or at least to some of those parameters, when compared to papers in which the pigment in the coating is either one of the individual components (Nutbeem et al., page 1, paragraph [0012], page 6, paragraph [0082]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/13/2022